PERFORMANCE UNIT AWARD AGREEMENT
UNDER
SCS TRANSPORTATION, INC.
AMENDED AND RESTATED 2003 OMNIBUS INCENTIVE PLAN

THIS AWARD AGREEMENT is made and entered into as of August 24, 2005 (the “Date
of Grant”), by and between SCS Transportation, Inc. (the “Company”), and Mark H.
Robinson (“Employee”) and supercedes the previous Award Agreement entered into
between the Company and the Employee dated January 1, 2005.

WITNESSETH:

WHEREAS, the Board of Directors of the Company (the “Board of Directors”) has
adopted and the stockholders of the Company have approved the SCS
Transportation, Inc. Amended and Restated 2003 Omnibus Incentive Plan (the
“Plan”), pursuant to which performance unit awards may be granted to employees
of the Company and its subsidiaries; and

WHEREAS, the Company desires to grant to Employee a performance unit award under
the terms of the Plan.

NOW, THEREFORE, pursuant to the Plan, the Company and Employee agree as follows:

1. Grant of Award. Pursuant to action of the Committee, the Company grants to
Employee the performance unit award described in this Award Agreement (the
“Performance Unit Award”).

2. Award Subject to Plan. This Award is granted under and is expressly subject
to all the terms and provisions of the Plan, which terms are incorporated herein
by reference. The committee referred to in Section 3 of the Plan (“Committee”)
has been appointed by the Board of Directors, and designated by it, as the
Committee to make awards.

3. Performance Period. The performance period for the Performance Unit Award is
the three (3) year period commencing January 1, 2005 and ending December 31,
2007 (the “Performance Period”).

4. Performance Unit Award.

(a) General. Employee’s target Performance Unit Award opportunity for the
Performance Period is a pro rata percentage of thirty-seven percent (37%)
calculated as a target award of twenty-five percent (25%) for the partial
Performance Period January 1, 2005 through August 23, 2005 and forty percent
(40%) for the partial Performance Period August 24, 2005 through December 31,
2007. This pro rata percentage is multiplied by the Employee’s average
annualized base salary during the three years of the Performance Period (the
“Target Cash Incentive”). For purposes of this Agreement, the average annualized
base salary during the three years of the Performance Period shall be the sum of
the base salary of Employee on the first, second and third anniversaries of the
beginning date of the Performance Period, divided by three.

(b) Amount of Target Cash Incentive Payable to Employee for the Performance
Period. The amount of the Target Cash Incentive payable to Employee for the
Performance Period will be based upon the Company’s “Total Stockholder Return”
(as defined in Section 5 below) as compared to the Total Stockholder Return of
the “Peer Companies” (as defined in Section 6 below) over the Performance
Period, as follows:

         
If the Company’s Total Stockholder
  Then the Percentage of Target
Return Over The Performance Period
  Cash Incentive
As Compared to Peer Companies
  Payable to Employee is
 
       
Ranks 5th or higher
    200 %
 
       
Ranks 6th
    180 %
 
       
Ranks 7th
    160 %
 
       
Ranks 8th
    140 %
 
       
Ranks 9th
    120 %
 
       
Ranks 10th
    100 %
 
       
Ranks 11th
    81 %
 
       
Ranks 12th
    63 %
 
       
Ranks 13th
    44 %
 
       
Ranks 14th
    25 %
 
       
Ranks < 14th
    0 %
 
       

If during the Performance Period, common stock of one or more of the Peer
Companies is no longer publicly traded, the Committee shall make appropriate
adjustment to the above table. Notwithstanding the foregoing, no Performance
Unit Award shall be payable unless the Company has positive Total Stockholder
Return for the Performance Period. In no event will the Committee have
discretion to increase the amounts payable hereunder.

(c) Payment of Performance Unit Award for the Performance Period. Subject to
early termination of this Award Agreement pursuant to Section 7 or Section 8
below, as soon as practicable following the end of the Performance Period and
the determination of the Company’s Total Stockholder Return as compared to the
Total Stockholder Return of the Peer Companies over the Performance Period, the
Company will pay in cash to Employee the Performance Unit Award amount, if any,
determined pursuant to Section 4(b) above.

5. Total Stockholder Return. Total Stockholder Return with respect to the
Company or any Peer Company means the increase (if any) in the fair market value
of common stock of the Company or such Peer Company, assuming reinvestment of
dividends, over the Performance Period. The measurement of change in fair market
value over the Performance Period shall be based on the average closing prices
of the common stock for the last 60 trading days preceding January 1, 2005 and
the last 60 trading days preceding the end of the Performance Period, assuming
reinvestment of dividends in common stock.

6. Peer Companies. The Peer Companies are the following: Arkansas Best Corp.,
Central Freight Lines, Inc., Covenant Transport, Inc., CNF, Inc., Heartland
Express, Inc., J. B. Hunt Transport Svcs., Inc., Knight Transportation, Inc.,
Marten Transport, Ltd., Old Dominion Freight Line, Inc., Overnite Transportation
Company, P.A.M. Transportation, Inc., Swift Transportation Co., Inc., US
Freightways Corp., US Xpress Enterprises, Inc., Vitran Corporation, Werner
Enterprises, Inc., and Yellow Roadway Corp. (Due to the acquisition of Overnite
Transportation Company and US Freightways Corp., the Committee shall
appropriately adjust the rankings in Section 4(b) for the smaller number of peer
companies, as described in Section 4(b).)

7. Termination of Employment.

(a) Except as set forth in subsection (c), this Award Agreement will terminate
and be of no further force or effect on the date that Employee is no longer
employed by the Company or any of its subsidiaries, if such termination is a
voluntary termination or a termination for Cause (as defined in the Plan).

(b) In the event of the death, disability, retirement (beginning at age 55 or
older) or involuntary termination of Employee for reasons other than Cause, and
if, at the time of such termination, at least 50% of the Performance Period
shall have elapsed, the Performance Unit Award will be prorated to reflect the
number of months of actual service during the Performance Period. In such event,
the Performance Unit Award will be payable at the end of the Performance Period.

(c) Employee will be entitled to receive any Performance Unit Award payable
under Section 4 of this Award Agreement if Employee’s employment terminates
after the Performance Period but before Employee’s receipt of such Performance
Unit Award payment for the Performance Period, except in the event of a
termination for Cause.

8. Change of Control. In the event the Company is to be wholly or partly
liquidated, or agrees to participate in a merger, consolidation or
reorganization in which it, or any entity controlled by it, is not the surviving
entity, then upon the effectiveness of such liquidation, merger, consolidation
or reorganization, this Award Agreement will terminate and be of no further
force and effect and the Employee shall receive the Target Cash Incentive
adjusted to reflect the actual number of months of service from the beginning of
the Performance Period to the date of such liquidation, merger, consolidation or
reorganization.

9. Forfeiture. If the Company is required to prepare an accounting restatement
due to the material noncompliance of the Company, as a result of misconduct,
with any financial reporting requirement under the securities laws, as such
terms are used in Section 304 of the Sarbanes-Oxley Act of 2002 or as
interpreted by the Committee, then the Committee in its sole discretion may
require Employee to reimburse or forfeit to the Company any payment received or
to be received hereunder by Employee during the 12-month period following the
first public issuance or filing with the Securities and Exchange Commission
(whichever first occurs) of the financial document embodying such financial
reporting requirement.

10. Tax Withholding. Employee must pay, or make arrangements acceptable to the
Company for the payment of, any and all federal, state, and local tax
withholding that in the opinion of the Company is required by law. Unless
Employee satisfies any such tax withholding obligation by paying the amount in
cash or by check, the Company will withhold a portion of the cash incentive
payment equal to the tax withholding obligation.

11. Non-Transferability. Neither this Award nor any rights under this Award
Agreement may be assigned, transferred, or in any manner encumbered except by
will or the laws of descent and distribution, and any attempted assignment,
transfer, mortgage, pledge or encumbrance except as herein authorized, will be
void and of no effect.

12. Definitions; Copy of Plan. To the extent not specifically defined in this
Award Agreement, all capitalized terms used in this Award Agreement will have
the same meanings ascribed to them in the Plan. By signing this Award Agreement,
Employee acknowledges receipt of a copy of the Plan.

13. Committee Administration. The Committee shall have the sole responsibility
for construing and interpreting this Agreement, and for resolving all questions
arising hereunder. Any decision or action taken by the Committee arising out of,
or in connection with, the construction, administration, interpretation and
effect of this Agreement shall be conclusive and binding upon all persons.

14. Acknowledgement. Employee acknowledges that the Board of Directors of the
Company has adopted a guideline concerning investment in the stock of the
Company using payouts of cash under this Award Agreement that is applicable if
certain ownership thresholds are not met by Employee at the time of payouts
under this Agreement. The guideline may be satisfied in any of the following
ways:



  •   75% of after-tax proceeds may be applied to purchases of Company stock;



  •   75% of after-tax proceeds may be applied to option exercise and purchases
and additional income taxes directly associated with such option exercises; and



  •   75% of pre-tax proceeds may be contributed to the Company’s nonqualified
tax deferred plan with such proceeds applied to Company stock equivalent units.

In all cases, the guidelines provide that the investment be held at least five
years.

15. Choice of Law. This Agreement will be governed by the laws of the State of
Delaware, without regard to the principles of conflicts of law which might
otherwise apply.

IN WITNESS WHEREOF, the Company and Employee have executed this Award Agreement
as of the Date of Grant.

SCS TRANSPORTATION, INC.

By: /s/ Herbert A. Trucksess, III
Its: Chief Executive Officer


/s/ Mark H. Robinson

Employee

